DETAILED ACTION
The preliminary amendment filed 10/26/20 has been entered. Claims 1 and 3-12 are amended. Claims 13-20 are new. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, in view of Wall, US-20170131545.
In regards to claim 10, Schowengerdt discloses a diffractive waveguide display device (Par. 0008 augmented reality system with light guide) comprising: an image projector capable of emitting laser rays at one or more wavelengths (Fig. 7, 120 light sources; Par. 0039-0040 laser light source), a waveguide body having a first surface 
Schowengerdt does not disclose expressly the anti-interference coating is laterally non-uniform.
Wall discloses a see-through HMD with waveguide (Par. 0040) comprising an anti-interference coating is laterally non-uniform (Fig. 7, 702 liquid crystal polymer LCP coating; Par. 0068-0070 LCP coating prevents interference; Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art that the coating of Schowengerdt can also include the LCP coating of Wall. The motivation for doing so would have been to prevent interference (Wall Par. 0068-0070).
Therefore, it would have been obvious to combine Wall with Schowengerdt to obtain the invention of claim 1.
In regards to claim 2, Schowengerdt and Wall, as combined above, disclose

In regards to claims 15 and 3, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises: a first zone corresponding to a first field-of-view angle and having first optical properties, and a second zone corresponding to a second field-of-view angle and having second optical properties different from the first optical properties (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP varies as such each different part of the LCP would be a different zone with different optical properties).
In regards to claims 13, 4, and 16, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has laterally non-uniform thickness (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning).
In regards to claims 14, 5, and 17, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has laterally non-uniform multilayer structure (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties; Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-
In regards to claims 6 and 18, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a plurality of distinct regions adjacent to each other, the regions having different optical properties (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP varies as such each different part of the LCP would be a different zone with different optical properties).
In regards to claims 7 and 19, Schowengerdt and Wall, as combined above, disclose the thickness or layer structure of the anti-interference coating varies over the out-coupling diffractive optical element so that the thickness or layer structure in each location is optimized for angles emanating from that area to the location of the eye of the user of the device (Schowengerdt Par. 0030, 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance and angles; anti-reflective coating is tuned using reflectance of layers to guide light to the eye of the user; Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP is tuned, i.e. optimized, using thickness for the light to enter the eye of the user).
In regards to claims 8 and 20, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a multilayer coating with alternating 2O3 or TiO2 and MgF2 or SiO2 (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance/refractive indices).
In regards to claim 9, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a single layer structure, such as a single layer of MgF2 (Schowengerdt Par. 0058-0059 using a single layer anti-reflective coating).
In regards to claim 10, Schowengerdt and Wall, as combined above, disclose a plurality of such waveguide bodies stacked on top of each other (Schowengerdt Par. 0040 multiple LOE bodies), each body comprising an anti-interference coating with different optical properties, such as wavelength specificity  (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties such as wavelength specificity).
In regards to claim 11, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has an incident angle-dependent reflectance, the reflectance being at lowest for zero incident angle (Schowengerdt Par. 0030, 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance and angles, with transparency at low AOI, i.e. a zero incident angle).
Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, and Wall, US-20170131545, as conbined above in regards to claim 1, in further view of Vallius, US-20170299865.

Vallius discloses the thickness of a waveguide will likely be much less than the coherence length of light from laser light sources (Par. 0064).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the coherence of the laser light of Schowengerdt would be much more, i.e. more than double, than the thickness of the LOE, i.e. waveguide, as Vallius teaches.
Based on the teaching of Vallius, it would have been obvious Schowengerdt and Wall teach the invention of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/2/22




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622